The Honorable Doyle Webb State Senator P.O. Box 2307 Benton, AR 72018
Dear Senator Webb:
You have requested an Attorney General opinion concerning military leave for employees of a county sheriff's office.
Your question is:
  Is an employee of a county sheriff's office entitled to his regular salary for necessary travel time to participate in military training programs or other duties performed in an official duty status in addition to the fifteen (5) days of paid military leave pursuant to A.C.A. § 21-4-102? For example, if an employee will be on military leave for 15 days and his necessary travel time is four days, is he entitled to his regular salary for nineteen (19) days?
RESPONSE
It is my opinion that employees of a county sheriff's office are entitled to their regular salaries during the travel time that is necessary for them to participate in military training programs or other duties performed in an official duty status under A.C.A. § 21-4-102, in addition to the fifteen (15) days of paid military leave.
This question is governed by A.C.A. § 21-4-102, which states:
  (a) All employees of the state, as defined in § 21-4-203, or any of its political subdivisions who desire to take a leave of absence for the purpose of participating in the military training programs made available by the National Guard or any of the reserve branches of the armed forces and all state employees who are members of the Reserve Corps of the Public Health Service who desire to take a leave of absence for the purpose of participating in the civil defense and public health training programs made available by the United States Public Health Service shall be entitled to such a leave of absence for a period of fifteen (15) days plus necessary travel time for annual training requirements or other duties performed in an official duty status in any one (1) calendar year. To the extent this leave is not used in a calendar year, it will accumulate for use in the succeeding calendar year until it totals fifteen (15) days at the beginning of the calendar year.
  (b)(1) Whenever any employee is granted a leave of absence under the provisions of this section, he shall be entitled to his regular salary during the time he is away from his duties during such leave of absence.
A.C.A. § 21-4-102(a) and (b) (emphasis added).
The above-quoted statutory language is unambiguous and needs no interpretation. It explicitly entitles the employee to receive his regular salary "during the time he is away" from his duties. Because the statute clearly permits the employee to be "away from his duties" for necessary travel time, it necessarily follows that the employee is entitled to receive his salary during this travel time.
Accordingly, I must conclude that employees who take military leave or leave for other permitted purposes under A.C.A. § 21-4-102 are entitled to receive their regular salaries not only during the fifteen days of training or other duties, but also during the days that they are away from their duties for "necessary travel."
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh